DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fengmei (CN 103251196).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Fengmei as teaching:
a drying apparatus ( see title and abstract) comprising: 
a body 1; 
a controller 4; 
a thermal sensor 6 to sense an ambient temperature; 
a humidity sensor 5 to sense an ambient humidity; 
an air outlet to vent an airflow (expressly shown in figures 1, 2); 
a flow generator to generate the airflow within the body (inherently disclosed in the translated abstract because the disclosed “wind strength” and “warm air and cold air are adjusted” necessarily follows that a flow generator will generate airflow within a body as claimed); 

wherein the controller is configured to control a temperature of the inward surface of the thermoelectric device based on the ambient temperature and the ambient humidity (expressly disclosed in translated abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fengmei in view of Tedman et al. (US 2002/0152634).  Fengmei discloses the claimed invention, as rejected above, except for the recited temperature humidity determination causing activation of a thermoelectric device.  Tedman, another drying apparatus, discloses that feature in paragraph [0017].  It would have been obvious to one skilled in the art to combine the teachings of Fengmei with the teachings of Tedman, for the purpose of maintaining an adiabatic ratio to optimized airflow for drying embodiments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/151,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claimed invention recites virtually the same features, except the current application claimed humidity sensing and control.  It would have been an obvious matter of design choice to recite that feature in the current application, since both inventions would perform the invention as claimed regardless of that feature and applicants have not claimed or specified the criticality as being necessary for patentability.
Claims 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claimed invention recites virtually the same features, except the current application claimed movable bar and sensor control.  It would have been an obvious matter of design choice to recite those 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 6-20 are allowable over the prior art of record because the independently claimed drying apparatus with each claim elements in combination with a movable bar and controller of a flow generator based on sensed parameters is not found in the prior art of record either singly or in combination.
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, N, O, P, cited on page 1 with this action, are patent publications from the same inventive entity as the current application.  References D, E, F, G, H, I, J, K, L, M, cited on the first page with this action and reference A, cited on the second page with this action teach drying apparatus.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Friday, March 11, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753